DETAILED ACTION
This office action is responsive to application 16/647,048 filed on March 13, 2020.  Claims 1-10 are pending in the application and have been examined by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on March 26, 2020 was received and has been considered by the Examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda et al. (US 2015/0124138).

	Consider claim 1, Ueda et al. teaches:
	A solid-state image pick-up device (figures 1 and 2) comprising: 
	a pixel array unit (pixel array, 2) obtained by disposing a plurality of unit pixels (P), each of which includes a photoelectric conversion unit (i.e. photodiode, 24, figure 3), in a matrix form (see figure 1, paragraphs 0017, 0019 and 0033); 
	an amplifier unit (column amplifier, 11, figure 2) that adjusts a level of a pixel signal output from a unit pixel (P) through a vertical signal line (SL, figure 1) provided to correspond to column arrangement of the pixel array unit (see paragraphs 0027 and 0018); 
	a sample and hold unit (sample-and-hold section, 12) that samples and holds a pixel signal passing through the amplifier unit (11, paragraphs 0028-0030); and 
	an analog-digital conversion unit (e.g. comprised of a comparator (13) and latch (14)) that converts the pixel signal output from the sample and hold unit (12) into a digital signal (see paragraphs 0031 and 0032), 
	wherein the sample and hold unit (12) includes at least three capacitors (C1, C2, C3, figure 3) that hold pixel signals (see paragraphs 0038-0043) and performs fetching of a pixel signal to one capacitor and outputting of an image signal fetched to another capacitor to the analog-digital conversion unit (13, 14) in parallel (As shown 5, and as detailed in paragraphs 0054-0058, the sample and hold unit (12) alternately performs fetching and outputting of pixel signals from the capacitors (C1, C2, C3).  For instance, 

	Consider claim 4, and as applied to claim 1 above, Ueda et al. further teaches that the sample and hold unit includes a reset switch (33) that resets a potential of a circuit output terminal that outputs a pixel signal to the analog-digital conversion unit (“When the reset signal RE2 is at H level, which is an activation level, the switch 33 goes into a conducting state to reset the non-inverting input terminal and output terminal of the operational amplifier 30 to a common mode voltage, which is substantially equal to the ground voltage VSS.” Paragraph 0037).

	Consider claim 10, Ueda et al. teaches:
	An electronic device (figure 1) comprising a solid-state image pick-up device (see figures 1 and 2) including a pixel array unit (pixel array, 2) obtained by disposing a plurality of unit pixels (P), each of which includes a photoelectric conversion unit (i.e. photodiode, 24, figure 3), in a matrix form (see figure 1, paragraphs 0017, 0019 and 0033); 
	an amplifier unit (column amplifier, 11, figure 2) that adjusts a level of a pixel signal output from a unit pixel (P) through a vertical signal line (SL, figure 1) provided to correspond to column arrangement of the pixel array unit (see paragraphs 0027 and 0018); 
	a sample and hold unit (sample-and-hold section, 12) that samples and holds a pixel signal passing through the amplifier unit (11, paragraphs 0028-0030); and 

	wherein the sample and hold unit (12) includes at least three capacitors (C1, C2, C3, figure 3) that hold pixel signals (see paragraphs 0038-0043) and performs fetching of a pixel signal to one capacitor and outputting of an image signal fetched to another capacitor to the analog-digital conversion unit (13, 14) in parallel (As shown 5, and as detailed in paragraphs 0054-0058, the sample and hold unit (12) alternately performs fetching and outputting of pixel signals from the capacitors (C1, C2, C3).  For instance, as shown in figures 5D and 5E, pixel signals are alternately fetched and output in parallel from C1 and C2 according to S1b, S2a, S1a and S2b.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (US 2015/0124138) in view of Kondo (US 2013/0229560).

	Consider claim 2, and as applied to claim 1 above, Ueda et al. does not explicitly teach a stacked structure in which at least two semiconductor substrates of a first semiconductor substrate and a second semiconductor substrate are stacked is formed, the pixel array unit is formed on the first semiconductor substrate, and the sample and hold unit is formed on a semiconductor substrate other than the first semiconductor substrate.
	Kondo similarly teaches a solid-state image pickup device (figures 2 and 3) comprising a pixel array (40, figure 2) and sample-and-hold circuitry (i.e. CDS circuitry of the column signal processing circuit 60, figure 1, paragraph 0039).
	However, Kondo additionally teaches a stacked structure (see figure 3) in which at least two semiconductor substrates of a first semiconductor substrate (first substrate, 11) and a second semiconductor substrate (second substrate, 12) are stacked is formed (see figure 3, paragraph 0041), the pixel array unit (e.g. comprising photoelectric 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the pixel array unit and sample and hold unit taught by Ueda et al. be arranged on stacked substrates as taught by Kondo for the benefit of avoiding an increase in the area of a chip and preventing noise due to incident light (Kondo, paragraph 0013).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (US 2015/0124138) in view of Hashimoto et al. (US 2013/0162874).

	Consider claim 3, and as applied to claim 1 above, Ueda et al. further teaches that the pixel signal includes a reset signal output from a unit pixel during resetting and a data signal output from a unit pixel during photoelectric conversion (i.e. a dark signal and a bright signal, paragraphs 0039-0043).
	However, Ueda et al. does not explicitly teach that the sample and hold unit includes a total of four capacitors with respect to two pixel signals output from a unit pixel one after another in time series, the four capacitors corresponding to two capacitors for a reset signal and a data signal of one pixel signal and two capacitors for a reset signal and a data signal of another image signal.

	However, Hashimoto et al. additionally teaches that the sample and hold unit includes a total of four capacitors with respect to two pixel signals output from a unit pixel one after another in time series, the four capacitors corresponding to two capacitors for a reset signal and a data signal of one pixel signal (e.g. CTS1 and CTN1) and two capacitors for a reset signal and a data signal of another image signal (e.g. CTS2 and CTN2).  See figure 6 and paragraphs 0046-0056 for operation of the four capacitors (CTS1, CTN1, CTS2 and CTN2).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the sample and hold unit taught by Ueda et al. include four capacitors as taught by Hashimoto et al. for the benefit of enabling an increase in dynamic range and an improvement in S/N ratio (Hashimoto et al., paragraph 0058).

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (US 2015/0124138) in view of Canniff et al. (US 2015/0373277).
	
	Consider claim 5, and as applied to claim 1 above, Ueda et al. teaches that the amplifier unit (11) is a programmable gain amplifier (see paragraphs 0027 and 0037).
	However, Ueda et al. does not explicitly teach that the amplifier adaptively adjusts gain to obtain a constant signal level.

	However, Canniff et al. additionally teaches that the amplifier (224) adaptively adjusts gain to obtain a constant signal level (i.e. responsive to the output of a level detector (226), paragraphs 0050 and 0051).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the amplifier taught by Ueda et al. adaptively adjust gain to obtain a constant signal level as taught by Canniff et al. for the benefit of enabling maximization of intra-scene dynamic range (Canniff et al., paragraph 0007).

	Consider claim 6, and as applied to claim 5 above, Ueda et al. further teaches that the amplifier unit (11) is allowed to switch between at least two types of gain (i.e. via changing the capacitance ratio between variable capacitors 31 and 32, paragraph 0037).

	Consider claim 7, and as applied to claim 6 above, Ueda et al. does not explicitly teach that the amplifier unit includes a level determination circuit that determines a level of a pixel signal and switches gain according to a determination result of the level determination circuit.
	Canniff et al. additionally teaches that the amplifier unit includes a level determination circuit (level detector, 226) that determines a level of a pixel signal and 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the amplifier taught by Ueda et al. include a level detector as taught by Canniff et al. for the benefit of enabling maximization of intra-scene dynamic range (Canniff et al., paragraph 0007).

	Consider claim 8, and as applied to claim 7 above, Ueda et al. additionally teaches a digital signal processing unit (digital signal processing circuit, 8, figure 1) that processes a digital signal output from the analog-digital conversion unit (see paragraphs 0023 and 0024).
	However, Ueda et al. does not explicitly teach that the digital signal processing unit performs level adjustment on the digital signal on a basis of a determination result of the level determination circuit.
	Canniff et al. additionally teaches that a digital signal processing unit (image processing unit, 210, figure 2) performs level adjustment on the digital signal on a basis of a determination result of the level determination circuit (“In the implementation depicted in FIG. 3, the level detection signal is communicated to the image processing unit 210. The image processing unit 210 may adjust the output of the ADC 228 to account for gain applied to a pixel signal by the variable gain amplifier 224.” Paragraph 0056).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the digital signal 

	Consider claim 9, and as applied to claim 8 above, Ueda et al. does not explicitly teach that the digital signal processing unit performs level adjustment on the digital signal on a basis of a determination result of the level determination circuit.
	Canniff et al. teaches that a digital signal processing unit (image processing unit, 210, figure 2) performs level adjustment on the digital signal on a basis of a determination result of the level determination circuit (“In the implementation depicted in FIG. 3, the level detection signal is communicated to the image processing unit 210. The image processing unit 210 may adjust the output of the ADC 228 to account for gain applied to a pixel signal by the variable gain amplifier 224.” Paragraph 0056).
	Canniff et al. does not explicitly teach that the digital signal processing unit performs compression processing on the digital signal.
However, Official Notice (MPEP § 2144.03) is taken that both the concepts and advantages of performing compression processing on a digital image signal are well known and expected in the art.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the digital signal processing unit taught by the combination of Ueda et al. and Canniff et al. perform compression processing of the digital signal for the benefit of reducing storage requirements of the digital signal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Zhang et al. (US 2016/0198114) teaches ping-pong readout architecture for a sample-and-hold circuit (see figures 1 and 5).
Mangelsdorf (US 5,757,440) teaches ping-pong readout architecture for a sample-and-hold circuit (see figure 8).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460.  The examiner can normally be reached on approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT H CUTLER/Primary Examiner, Art Unit 2696